DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/04/2021 has been entered.

Examiner’s Amendment
An examiner’s amendment to the record appears below.  Authorization for this examiner’s amendment was given by Applicants’ representative Thomas A. Sexton in an email received on 09/03/2021.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In the Claims:
1.	(Currently Amended): An image sensor package, comprising:

an image sensor chip provided on the substrate; 
an adhesive film provided between the image sensor chip and the substrate; and
a plurality of conductive terminals provided on a top surface of the substrate,
wherein the plurality of conductive terminals are positioned inside the adhesive film, 
a width of the adhesive film is equal to a width of the image sensor chip,
the adhesive film comprises conductive particles uniformly distributed in a random manner, wherein the adhesive film is characterized by a first thermal expansion coefficient, and the first thermal expansion coefficient is less than a second thermal expansion coefficient of an epoxy-based polymer, and
the conductive particles are configured to flow and aggregate in the adhesive film between the conductive terminals provided on the top surface of the substrate and conductive pads of the image sensor package. 

2.	(Original): The image sensor package of claim 1, wherein a ratio of a maximum thickness of the adhesive film to a minimum thickness of the adhesive film is in a range of 1 to 1.15.

3.	(Original): The image sensor package of claim 1, wherein, in a plan view, an area of the image sensor chip is equal to an area of the adhesive film.



5.	(Original): The image sensor package of claim 1, wherein lateral surfaces of the adhesive film are perpendicular to a top surface of the substrate. 

6.	(Original): The image sensor package of claim 1, wherein a glass transition temperature (Tg) of the adhesive film is in a range of 140°C to 170°C.

7.	(Original): The image sensor package of claim 1, wherein the adhesive film comprises an epoxy-based polymer and silica. 

8.	(Original): The image sensor package of claim 1, further comprising a plurality of conductive vias penetrating through the image sensor chip,
wherein the plurality of conductive vias electrically connect the image sensor chip to the substrate.

9.  (Cancelled): 

10.	(Currently Amended):  An image sensor package, comprising:
a substrate; 
an image sensor chip provided on the substrate; 

a plurality of conductive terminals provided on a top surface of the substrate,
wherein the plurality of conductive terminals are positioned inside the adhesive film, 
lateral surfaces of the adhesive film are coplanar with corresponding lateral surfaces of the image sensor chip in a thickness direction of the image sensor package,
the adhesive film comprises conductive particles uniformly distributed in a random manner, wherein the adhesive film is characterized by a first thermal expansion coefficient, and the first thermal expansion coefficient is less than a second thermal expansion coefficient of an epoxy-based polymer, and
the conductive particles are configured to flow and aggregate in the adhesive film between the conductive terminals provided on the top surface of the substrate and conductive pads of the image sensor package. 

11.	(Original):  The image sensor package of claim 10, wherein a ratio of a maximum thickness of the adhesive film to a minimum thickness of the adhesive film is in a range of 1 to 1.15.

12.	(Original):  The image sensor package of claim 10, wherein a width of the adhesive film is equal to a width of the image sensor chip. 

13.	(Original):  The image sensor package of claim 10, wherein a planar area of the adhesive film is equal to a planar area of the image sensor chip. 

14.	(Original):  The image sensor package of claim 13, wherein the lateral surfaces of the adhesive film are perpendicular to a top surface of the substrate. 

15.	(Original):  The image sensor package of claim 10, wherein the image sensor chip comprises a plurality of conductive vias provided in the image sensor chip.

16.-18.  (Cancelled).

19.	(Original): The image sensor package of claim 10, further comprising:
a molding layer provided on a top surface of the substrate; and
an infrared filter provided on a top surface of the molding layer,
wherein a bottom surface of the infrared filter is located at a level lower than a level of the top surface of the molding layer. 

20.	(Original): The image sensor package of claim 19, wherein the bottom surface of the infrared filter is in direct contact with a top surface of the image sensor chip.

21.-23.  (Cancelled)

	24.	(Previously Presented): An image sensor package, comprising:
	a substrate;

	an adhesive film provided between the image sensor chip and the substrate, wherein the adhesive film is configured to control a tilt of the sensor chip with respect to the substrate,
	wherein a first thermal expansion coefficient of the adhesive film is less than a second thermal expansion coefficient of an epoxy-based polymer,
	a glass transition temperature (Tg) of the adhesive film is in a range of 140°C to 170°C, and
	a ratio of a maximum thickness of the adhesive film to a minimum thickness of the adhesive film is in a range of 1 to 1.15.

Allowable Subject Matter
Claims 1-8, 10-15, 19, 20 and 24 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: independent claims 1 and 10 contain the limitations "wherein the adhesive film is characterized by a first thermal expansion coefficient, and the first thermal expansion coefficient is less than a second thermal expansion coefficient of an epoxy-based polymer" and taken in combination with the other claim limitations are not found in the prior art; and independent claim 24 contains the limitations "wherein a first thermal expansion coefficient of the adhesive film is less than a second thermal expansion coefficient of an epoxy-based polymer" and taken in combination with the other claim limitations are not found in the prior art.  The dependent claims are allowed for the reasons concerning the independent claims. 
The closest prior art, Jun (U.S. 2016/0260761), Yamaji (U.S. 6,198,165), Tsou (U.S. 2019/0006199), Magana (U.S. 2020/0013701), Shen (U.S. 2007/0215992), Jung (U.S. 2016/0351486), Cho (U.S. 2003/0234886), Kang (U.S. 2008/0093721) and Ahn (U.S. 2012/0282735), either singularly or in combination fail to anticipate or render obvious the above quoted limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK D BAILEY whose telephone number is (571)270-3686.  The examiner can normally be reached on Monday through Thursday from 7:30am to 2:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph Ustaris, can be reached on (571) 272-7383  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. 

/FREDERICK D BAILEY/Primary Examiner, Art Unit 2483